Citation Nr: 0204863	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-47 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant
Appellant's daughters


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1952 to May 
1976.  He died on April [redacted], 1996.  The appellant is the 
veteran's widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO), denied 
service connection for the cause of the veteran's death.  In 
September 1998, the Board affirmed the RO's decision.   

The veteran appealed the Board's September 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated March 2001, the Court vacated 
the Board's decision and remanded the claim to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  In January 
2002 the appellant's attorney was provided with a copy of a 
medical opinion obtained by the Board.  In February 2002 the 
attorney advised the Board that the opinion supported the 
claim and there was no additional evidence or argument to 
submit.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate her claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  The veteran's fatal cardiac disease had its onset during 
active service.   

CONCLUSION OF LAW

A disability of service origin caused the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.312 (2001), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  In May 1996, the RO denied this claim and the 
appellant appealed this decision. 

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. Supp. 2001)).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the appellant's claim pursuant to the VCAA.  
However, as explained in greater detail below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
In any event, due to the favorable outcome in this appeal, 
the Board's decision to proceed in adjudicating the 
appellant's claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, as required by the VCAA, VA notified the appellant of 
the information needed to substantiate her claim and 
explained to her who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  Specifically, in a rating decision issued in May 
1996, a letter notifying the appellant of that decision, a 
statement of the case issued in October 1996, and 
supplemental statements of the case issued in January 1997 
and March 1997, the RO informed the appellant that it had 
denied her claim because she had not submitted medical 
evidence linking the cause of the veteran's death to his 
service-connected disability (evidence that was previously 
required to well ground a claim and that is still required to 
grant a cause of death claim on the merits), notified her of 
the evidence needed to substantiate her claim and of the 
regulations pertinent to her claim, and provided her an 
opportunity to submit additional evidence, including medical 
evidence linking the veteran's cause of death to his period 
of active service, and to present additional argument, 
including in the form of hearing testimony, in support of her 
claim.  In letters issued to the appellant and her 
representative in June 2001 and January 2002, the Board 
provided the appellant additional opportunities to submit 
evidence and argument in support of her claim.
 
Second, as required by the VCAA, VA fulfilled its duty to 
assist the appellant in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the appellant as being pertinent to her claim, including 
outpatient treatment records and reports of hospitalization.  
The appellant has not reported, and the Board is not aware 
of, any other outstanding evidence that needs to be obtained 
in support of the appellant's claim.  In addition to 
obtaining all pertinent evidence, the VA developed the 
medical record to the extent necessary to decide the 
appellant's claim.  Specifically, pursuant to 38 C.F.R. 
§ 20.901 (2001), the Board sought a medical expert opinion 
from a physician at a VA Medical Center regarding the 
appellant's claim, and as requested, the physician reviewed 
the entire claims file and offered an opinion as to the 
relationship between the veteran's death and his period of 
active service.  

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died of a service-connected disability.  
DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  A veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. 
§ 3.312 (2001).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The veteran in this case had active service from February 
1952 to May 1976.  During this time period, he complained of 
and was treated for chest pains and pressure, night sweats 
and a flushing warm sensation with swelling of the left hand 
and wrist on use.  

Specifically, in February 1955, the veteran reported slight 
pains in the heart area of two and a half weeks duration.  An 
examiner noted that the veteran had a systolic heart murmur, 
known since age 13, recorded blood pressure of 124/74 and 
nervousness, and diagnosed vegetative imbalance.  A 
subsequently conducted electrocardiogram (EKG) indicated 
normal tracings.  In November 1958, the veteran reported non-
radiating chest pain when running and an examiner noted an 
occasional dropped beat and apical systolic murmur and 
diagnosed cardiac asthenia. An EKG was within normal limits.  
During the next eight days, the veteran twice saw examiners 
for chest pain when overworked and burning pain over the left 
anterior chest at night and in the morning.  X-rays revealed 
essentially normal heart and lungs.  Meprobamate was 
prescribed.  During a May 1959 annual physical examination, 
an examiner noted no abnormalities of the heart and recorded 
blood pressure of 120/70.  A chest x-ray was normal.

The veteran next complained of heart burns in November 1961, 
but an EKG conducted at that time revealed tracing within 
normal limits.  Findings of clinical evaluations, blood 
pressure readings, chest x-rays and an EKG revealed no 
cardiac abnormalities again in October 1962, July 1964, and 
September 1971.  During the first two evaluations, the 
veteran reported a negative history of chest pain, chest 
pressure, and high and low blood pressure.  During the latter 
evaluation, the veteran reported a history of pressure in the 
left anterior chest that increased with no known factor and 
occasional night sweats, and the examiner noted chest pain of 
undetermined etiology.  Blood pressure readings taken during 
these evaluations included 134/76, 122/64 and 126/70.  

In November and December 1975, the veteran complained of a 
"flushing" warm sensation with swelling of the left hand 
and wrist with use (fishing, hammering, writing).  He was 
evaluated by multiple examiners who found that the veteran 
was overweight and noted blood pressure of 142/82 and 140/80.  
In December 1975, an examiner assessed the veteran's heart as 
normal, except for a 2/6 short systolic ejection murmur along 
the "LSB," which he considered to be of undetermined 
significance.  Later that month, an examiner noted that the 
veteran had a bruit of the subclavian artery, and possibly, 
thoracic outlet syndrome.  During two visits for an unrelated 
condition in January 1976, examiners recorded the veteran's 
blood pressure as 110/74, 120/80 and 154/82.

Following discharge, the veteran intermittently continued to 
express cardiac-related complaints, but no examiner diagnosed 
a cardiac disorder until 1981.  During a September 1976 VA 
examination, the veteran voiced no complaints related to his 
cardiovascular system, and an examiner noted no pertinent 
findings.  The veteran's chest x-ray was normal and his blood 
pressure was 130/70. 

In July 1978, the veteran sought treatment at an Army medical 
facility for general malaise, dizziness, and fatigue, which 
he primarily experienced following physical exercise.  An 
examiner recorded blood pressure of 130/90.  During a visit 
for a sore throat and swollen glands in January 1979, the 
veteran reported that he had no shortness of breath or chest 
pain and an examiner recorded blood pressure of 120/74.

In February 1981, the veteran reported burning chest pain of 
up to one year's duration, which he associated with exertion 
and shortness of breath.  Blood pressure readings were 
162/122, and 170/95, and an EKG was abnormal. An examiner 
diagnosed angina.  In March 1981, an examiner diagnosed 
arteriosclerotic heart disease manifested by angina and 
positive treadmill test, and hypertension, off Dyazide for 
three weeks.

Once a medical professional definitively diagnosed the 
veteran with a cardiac disorder, the veteran received ongoing 
inpatient and outpatient treatment and medication for 
hypertension and progressive cardiac disease.  In September 
1981, an examiner recorded a history of the onset of angina 
in February 1980, with the possible onset of exertional 
angina in 1975, and blood pressure of 110/70.  He also noted 
that the veteran was taking Inderal and Dyazide, and 
diagnosed chronic angina (stable and well controlled) since 
February 1981 and a history of high blood pressure.

In July 1991, the veteran was hospitalized due to chest pain.  
On discharge, diagnoses included: (1) Myocardial infarction 
was ruled out; (2) Acute upper gastrointestinal (GI) bleed, 
acute pyloric ulcers; (3) Probable extravascular hemolytic 
transfusion reaction; (4) Anemia secondary to GI bleed; (5) 
Acute renal failure resolved, acute hepatic failure resolved; 
(6) Mild chronic obstructive pulmonary disease (COPD); and 
(7) Hypertension.  In August 1991, the veteran was again 
hospitalized with severe lower extremity edema, and 
complaints of orthopnea and shortness of breath, without 
chest pain.  On discharge, diagnoses included: 
(1) Congestive heart failure probably secondary to either 
ischemic or hypertensive cardiomyopathy; (2) Hypertension, 
essential, well controlled; and (3) Probable COPD.

During a June 1992 VA vascular examination, the veteran 
reported a history of hypertension, beginning in 1970 or 
1971, which was not treated.  He also reported that, in 1974 
or 1975, he experienced left arm weakness, and in 1976 to 
1977, he developed shortness of breath and chest tightness.  
At that time, an examiner allegedly conducted an exercise 
tolerance test and prescribed Inderal for high blood 
pressure.  The examiner also prescribed Nitroglycerin, but 
the veteran reportedly never needed to use that medication 
and it was thus discontinued.  The veteran also reported that 
his symptoms increased during the year preceding the 
examination, thereby necessitating hospitalization.  The 
examiner noted that the veteran's heart sounds were somewhat 
distant from the heart showing a normal sinus rhythm with a 
grade 2/6 rough apical systolic murmur.  He diagnosed, in 
part, essential vascular hypertension, currently controlled, 
arteriosclerotic cardiovascular disease with angina pectoris 
and status post congestive heart failure.

In August 1994, an examiner noted a mild worsening of the 
veteran's congestive heart failure symptoms.  A MUGA scan 
conducted at that time indicated marked left ventricular 
dysfunction.  

During a hospitalization for syncope in November 1995, an 
examiner noted an 18-year history of hypertension and 
congestive heart failure secondary to a GI bleed in 1990.  
Chest x-rays conducted at that time disclosed cardiomegaly.  
An examiner diagnosed syncope times two probably secondary to 
arrhythmia (myocardial infarction ruled out).  The veteran 
underwent cardiac catheterization, which revealed dilated 
ischemic cardiomyopathy, inducible sustained ventricular 
tachycardia and severe three vessel coronary artery disease 
without viable targets for revascularization.

In January 1996, an examiner assessed cardiomyopathy with 
recurrent ventricular tachycardia.  The veteran then 
underwent implantation of a defibrillator and a non-
thoracotomy lead system.  In February 1996, an examiner 
diagnosed severe ischemic cardiomyopathy with symptomatic 
bradycardia, myocardial infarction ruled out, pacer status, 
hypertension.



The veteran died on April [redacted], 1996.  His official certificate 
of death lists the cause of death as electromechanical 
dissociation due to or as a consequence of severe ischemic 
cardiomyopathy.  At the time of the veteran's death, service 
connection was in effect for hearing loss, evaluated as 40 
percent disabling, lumbosacral strain with osteoporosis, 
evaluated as 20 percent disabling, thoracic outlet syndrome, 
evaluated as noncompensable, and residuals of a wound to the 
right knee, evaluated as noncompensable.  (The veteran filed 
a claim for service connection for hypertension and 
arteriosclerotic heart disease during his lifetime, but the 
RO  denied that claim in May 1993.)

Following the veteran's death, the appellant filed a claim 
for DIC benefits.  During hearings held before a hearing 
officer in January 1997, and before the undersigned Board 
Member in May 1998, she and her daughters argued that the 
veteran's chest pain, which first manifested in service, 
represented the onset of the veteran's fatal cardiac disease.  
In support of this argument, the appellant has submitted 
opinions from John W. Johnston, M.D, a U.S. Navy family 
practice physician, and Craig N. Bash, M.D., a private 
neuroradiologist and an Assistant Professor of Radiology, 
which address the relationship between the veteran's fatal 
cardiac disease and his active service.  Dr. Johnston's 
opinion indicates that, given the natural history of 
atherosclerotic heart disease, it is highly probable that the 
veteran had that disease years before he was diagnosed with 
angina in 1981.  Dr. Bash's opinion indicates that the 
veteran's fatal cardiac disease first manifested during 
active duty. 

In November 2001, the Board referred the appellant's claim to 
a physician at the Central AL Veterans Healthcare Medical 
Center in Montgomery, Alabama, for an expert medical opinion 
on the questions of whether it is at least as likely as not 
that the veteran's cardiovascular disease, the cause of his 
death, had its symptomatic 



onset in service or in the first post-service year, and 
whether it is at least as likely as not that a service-
connected disability caused, contributed to or hastened his 
death.  

The request was referred to a Staff Cardiologist, who 
prepared an opinion based on a review of the veteran's claims 
file.  This physician essentially found that: (1) The veteran 
had pain dating back to 1958 that was very suggestive of 
anginal pain especially given associated coronary risk 
factors of hypertension and smoking; (2) The veteran's 
hypertension began in service; (3) The veteran never had a 
non-invasive workup (exercise stress test) to determine the 
nature of his symptoms until years after his discharge; and 
(4) In 1991, the veteran had a myocardial infarction and 
developed severe ischemic cardiomyopathy, which eventually 
caused his death.  Based on these findings, the physician 
indicated agreement with Dr. Johnston's February 1997 opinion 
and concluded that the veteran's cardiovascular disease 
likely had its symptomatic onset during his service. 

The Board finds the aforementioned medical opinions of 
record, particularly that of the VA Staff Cardiologist, which 
is based on a complete review of the claims file and includes 
rationale, competent medical evidence linking the veteran's 
death to his period of active service.  Inasmuch as this 
evidence supports a finding that the veteran's fatal cardiac 
disease had its onset during active service, the Board 
concludes that a disability of service origin caused the 
veteran's death.  The evidence thus supports the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and the claim is granted. 



ORDER

Entitlement to service connection for the cause the veteran's 
death is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

